905 F.2d 1537
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Anthony BARNES, Plaintiff-Appellant,v.Gary STEWART, Vincent Eden, Richard Frey, Defendants-Appellees.
Nos. 90-5232, 90-5233.
United States Court of Appeals, Sixth Circuit.
June 22, 1990.

1
Before KRUPANSKY and ALAN E. NORRIS, Circuit Judges, and WENDELL A. MILES, Senior District Judge.*

ORDER

2
Plaintiff, Michael Anthony Barnes, appeals an order of the district court which dismissed his civil rights action.  He now moves for the appointment of counsel.  Upon consideration of the record and plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff tendered an application for leave to proceed in forma pauperis and a complaint pursuant to 42 U.S.C. Sec. 1983 in the District Court for the Western District of Kentucky.  Seeking only injunctive relief, he related that he was currently being held in the Jefferson County, Kentucky jail pending trial on unspecified criminal charges.  He further alleged that defendants, the local jailer, his court-appointed public defender, and the prosecuting attorney, were allowing him to be prejudiced in that proceeding by waiving or failing to inform him of various, unspecified constitutional rights.  The district court granted the request for pauper status but declined to direct service of the complaint based upon its conclusion that plaintiff's claims were frivolous within the meaning of 28 U.S.C. Sec. 1915(d).  As a result, the district court dismissed the complaint and plaintiff filed this appeal.


4
A district court may properly dismiss a complaint filed in forma pauperis if it can conclude that the plaintiff's claims lack an arguable basis in either law or fact.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Plaintiff's claims in this appeal lack an arguable basis in law as the rule of abstention precludes a federal court from interfering in the criminal prosecution currently pending against him.   Zalman v. Armstrong, 802 F.2d 199, 201-206 (6th Cir.1986).


5
Accordingly, the motion for appointment of counsel is denied and the district court's final order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation